Citation Nr: 0930051	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  05-26 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for arthritis, cervical 
spine. 

2.	Whether new and material evidence has been received to 
reopen a claim for service connection for varicose veins.

3.	Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral internal 
derangement of the knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to 
October 1982.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts. The Board previously remanded the case 
in December 2007 for further development. 

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the Veteran if further action is required.


REMAND

A remand of this case is necessary to ensure compliance with 
VA's duty to notify the Veteran of the evidence required to 
substantiate his claims on appeal.  

As the Board observed in its prior December 2007 remand, the 
United States Court of Appeals for Veterans Claims (Court) 
through the decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006) has set forth criteria as to the content of the notice 
to be provided in connection with a petition to reopen, 
essentially requiring that VA provide a claim-specific 
definition of "new and material" evidence. Upon carrying 
out this notice obligation, VA must consider the basis for 
the previous denial and then provide an explanation of what 
evidence would be needed to substantiate the element found 
insufficient in the previous decision. The Board's December 
2007 remand directed that the Veteran receive VCAA notice 
that met the standard outlined in the Kent decision.  
The RO (through the AMC) send a January 2008 notice letter 
intended to comport with Kent as to the Veteran's petitions 
to reopen several previously denied claims. However, the 
Veteran in July 2009 correspondence points out that the 
January 2008 was sent to an address he has not used for many 
years, and that he only learned of VA's attempt to contact 
him in 2008 belatedly through the April 2009 Supplemental 
Statement of the Case (SSOC). A claims file review confirms 
the January 2008 VCAA notice was incorrectly addressed. The 
Board previously directed that the Veteran receive this 
essential notice information, and presently finds that the 
letter must be resent. See Stegall v. West, 11 Vet. App. 268 
(1998) (a remand confers upon the claimant, as a matter of 
law, the right to compliance with the remand directives).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should send the Veteran 
another VCAA letter providing a detailed 
and case-specific definition of the 
requirement of "new and material 
evidence" as it pertains to the Veteran's 
petitions to reopen on appeal,          as 
required by the Court's holding in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

2.	When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to be 
appropriate under the law. Then 
readjudicate the issues of whether new and 
material evidence has been received to 
reopen claims for service connection for 
cervical spine arthritis, varicose veins, 
and internal derangement of the bilateral 
knees. 

3.	 The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed. If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, he must be 
furnished a Supplemental Statement of the 
Case and afforded an opportunity to 
respond. Thereafter, if in order, the case 
should be returned to the Board for 
further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts    are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

While no action is required of the Veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the Veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO,           is necessary for a 
comprehensive and correct adjudication of his claims. 

The Veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

(CONTINUED ON THE NEXT PAGE)












These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).




